DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Maitra and Lin appear to be the closest prior arts on record. The closest prior arts either alone or in combination failed to disclose the following claimed allowable subject matter or limitations in combination with the rest of the claims.
Regarding amended independent claims 1, 10 and 19, Maitra discloses a method receiving documents and previously answered questions associated with a restricted domain, and processing the documents and the previously answered questions to generate a corpus of searchable information. Lin discloses a deep learning-based question and answer feedback method acquiring a target question input by a user, using the target question as an input, feeding the same into a pre-trained first deep learning model, and obtaining first probability values output by the first deep learning model and corresponding to pre-determined user intent. However, cited references as a whole, either alone or in combination do not teach or suggest the allowable subject matter or the claimed limitations in combination with the rest of the claims, such as, inter alia, adjusting the first probability of the first classification label corresponding to each of the question groups, according to the second category of the preset second questions and the second category of the first question in each of the question groups. 
Therefore, the invention as currently claimed is different from the recited in the prior art, the prior arts of record are not specifically directed to the applicant’s claimed matter. Based on the updated search performed and considering applicant’s remark, it has been determined that the claims have been found novel and non-obvious.
Claims 2-9 are dependent upon claim 1. Claims 11-18 are dependent upon claim 10. Claim 20 is dependent upon claim 19. These claims are allowable for at least the same reasons given for independent claims 1, 10 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        /NANCY BITAR/Primary Examiner, Art Unit 2664